SEABURY, J.
The plaintiffs sue to recover damages for the alleged negligence of the defendant. The defendant was the agent of the plaintiffs to collect certain accounts due to the plaintiffs. The evidence presented only a question of fact as to whether the defendant was negligent. The defendant proved the efforts which it made to collect the accounts, and in regard to some of the accounts it offered evidence to show that it would be difficult or impossible to establish that the goods for which the accounts had been rendered were delivered. Upon the whole case, the trial justice was justified in finding for the defendant. The judgment should be affirmed, with costs.
Judgment affirmed, with costs.
GIEDERSLEEVE, P. J., concurs.